DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021, amending claims 1, 5, and 6, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recties, “wherein an ultrasonic horn is positioned in contact with the first molten volume,” but there is not original support for such a limitation. The originally filed specification 
Claims 2-8, 10-11 are rejected for their dependence.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unclear how the pulsed laser operates in the newly limited “contact with the first molten volume.” Is the laser in contact? Is the laser beam in contact? I the pulsed laser an additional ultrasonic source? Clarification is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/386,758, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional application ‘758 filed 11 December 2015 fails to provide support for the claimed, “ultrasonic horn is positioned in contact with the first molten volume.” The provisional discusses that the ultrasonic excitation is provided to solid or solidified material, or through a substrate to the molten volume, see ¶ 7, 9, or 14. Accordingly, said limitation of claims 1-10 are not entitled to the benefit of the prior application and have an effective filing date of 09 December 2016.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 104086184 A, citations based on machine translation submitted herewith) in view of Hyde et al. (US 2015/0064047 A1) and Yuan et al. (Grain refining by ultrasonic stirring of the weld pool).
Regarding claim 1, Guo discloses an additive manufacturing process comprising: heating a first material layer to produce a first molten volume; providing ultrasonic excitation to the first molten volume; and cooling the first molten volume in a controlled manner to produce a first fused solid layer (FIG., p. 4 steps A-F). 
Guo does not appear to explicitly disclose the frequency range, an ultrasonic horn directly contacting the molten volume, or expressly disclose the type of cooling.
However, Hyde discloses a similar ultrasonic-assisted additive manufacturing process (title/abstract and ¶ 1) which includes applying ultrasound with a transducer proximate to the 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the cooling means of Hyde in the process of Guo, because such a cooling means is an alternate expedient that would have expected results. 
Additionally, Yuan discloses a method for ultrasonic stirring of a molten weld pool in which an tungsten probe, equated with the claimed ultrasonic horn, is in direct contact with the weld pool (FIG. 1, pp. 145-6 § 2. Experimental procedure).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the ultrasonic stirring of Yuan in the process of Guo, in order to provide greater control of the grain structure (Yuan p. 153 § 4. Conclusions).
Finally, the claims recite that the frequency range of the ultrasonic waves is 20 kHz to 20 MHz. However, it is noted that ultrasonic is defined by frequencies above 20 kHz, therefore the skilled artisan would recognize that Guo’s use of and ultrasonic wave transducer necessarily teaches frequencies above 20 kHz and renders the claimed range prima facie obvious (MPEP § 2144.05). Furthermore, Hyde suggests that the applied frequencies can be adjusted depending on a desired grain structure (¶¶ 46+). Such a method is identical to the instant process and the skilled artisan would expect that the ultrasonic excitation would achieve ultrasonic cavitation, as claimed (see MPEP § 2112). 
Regarding claim 2, Guo discloses heating comprises directing an energy beam at the first material layer (p. 4 step D).
Regarding claim 3, Guo discloses further heating a substrate upon which the first material layer is disposed on (p. 4 step C-D).
Regarding claim 4, Guo does not appear to expressly disclose the type of heating or cooling. However, Hyde discloses a similar ultrasonic-assisted additive manufacturing process (title/abstrac and ¶ 1) which includes resistance heating (¶ 63). At the time of invention, it would prima facie obvious to one of ordinary skill in the art to use the cooling means of Hyde in the process of Guo, because such a heating means is an alternate expedient that would have expected results.
Regarding claim 5, Hyde and/or Yuan suggest providing ultrasonic vibration directly to the first molten volume (Hyde ¶ 44 or Yuan FIG. 1).
Regarding claim 6, Guo discloses the ultrasonic vibration is provided from at least one of an ultrasonic transducer (p. 4 step B) and Yuan discloses the tungsten probe in contact with the molten volume (FIG. 1).
Regarding claim 8, Guo discloses cooling a substrate upon which the first material layer is disposed on (p. 4 step F).
Regarding claim 10, Guo discloses repeating cladding layer number as required (p. 4 step D) equal to the claimed dispensing a second material layer on the first fused solid; heating the second material layer to produce a second molten volume; providing ultrasonic excitation to the second molten volume; and cooling the second molten volume in a controlled manner to produce a second fused solid layer.
Regarding claim 11, Guo discloses cooling at 10-50 degrees per minute (p. 4 step F) which falls within the claimed range (MPEP § 2131.03)
Regarding claim 7, Hyde discloses providing ultrasonic vibration directly to the first molten volume (FIG. 2 ¶¶ 27, 44+).

Response to Arguments
Applicant’s amendments and arguments, see pp. 2-11, filed 18 January 2021, with respect to the rejections of claims 1-8 and 10-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new matter issues and further in view of Yuan et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
QINGYOU HAN
Ultrasonic Processing of Materials
Hirohisa Mizota, Yoshiaki Nagashima, and Takeshi Obana
Fundamental study of molten pool depth measurement method using an ultrasonic phased array system
G.I. ESKIN, G.S. MAKAROV, AND YU.R PIMENOV
Effect of Ultrasonic Processing of Molten Metal on Structure Formation and Improvement of Properties of High-Strength AI-Zn-Mg-Cu-Zr Alloys
Y. Cui, C.L. Xu and Q. Han
Effect of ultrasonic vibration on unmixed zone formation
Takehiko Watanabe, Masataka Shiroki, Atsushi Yanagisawa, Tomohiro Sasaki
Improvement of mechanical properties of ferritic stainless steel weld metal by ultrasonic vibration


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742